DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “40” (see Figure 6).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Specification
The disclosure is objected to because of the following informalities:
	On Page 6, at Line 7, replace “as disclosed by prior art patent D1” with --as disclosed by prior art patent D1: US 6,396,064 B1 (Danilatos)--, to provide proper antecedent basis for the first recitation of reference number D1 in the specification. (This citation can then be removed from Page 15, Line 13, if desired.)
	On Page 10, at Line 11, replace “art D1 and D2,” with --art D1 and D2: PCT/AU2016/050757 (Danilatos),-- to provide proper antecedent basis for the first recitation of reference number D2 in the specification. (This citation can then be removed from Page 15, Line 14, if desired.)
	On Page 10, at Line 17, replace “prior art D3” with --prior art D3: “Transmission Environmental Scanning Electron Microscope with Scintillation Gaseous Detection Device” (Danilatos, et al. in Ultramicroscopy (2015))-- to provide proper antecedent basis for the first recitation of reference number D3 in the specification. (This citation can then be left in full on Page 15, Lines 16-19, or removed from Page 15 if desired [will be included in publication from IDS].)
Appropriate correction is required.
Claim Objections
Claims 11-23 are objected to because of the following informalities:  

In Claim 21, replace “the specimen is mechanically controlled” with --the movement of the specimen is mechanically controlled-- for the sake of antecedent agreement and clarity.
In Claim 22, at the end of Line 4, remove the second colon from after the term “comprises”, to correct a simple typographical error.
Claims 12-20 and 23 are objected to by virtue of their dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-22 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the essential ratio or range of PLA size/diameter and vacuum levels/mean free path levels, which is/are In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Throughout the specification, the sizes of the PLA apertures, in connection with a stationary charged beam and an optics column that is under “vacuum”, are disclosed as the elements that distinguish Applicant’s invention over prior art charged particle beam microscopes. See, for example, Applicant’s specification:
At Page 9, Line 24-Page 10, Line 6: 
“For example, a focused electron beam diameter is in the nm-scale, the expected best electron convergence angle is between 5-10 mrad, so that the PLA diameter can be in the micron-scale to allow focusing at sufficiently close distance from the aperture. Such a small PLA leaks only an extremely small amount of environmental gas through it into the vacuum of the electron optics column. In existing commercial instruments, the PLA has typically a diameter of 500 um, so that a 1 um diameter now would leak less than 250000X (times) gas, which can be handled by the existing vacuum systems even at one full atmosphere. The latter quantitative example creates a qualitative breakthrough (inventive step) in ESEM and TESEM technologies. Thus, by the embodiment of Fig. 9, the related instruments can get rid of both beam scanning means and extra pumping means to greatly simplify their design, construction and operation, while they allow practical use at any environmental pressure from vacuum to a full ambient atmosphere. However, these advantages are traded off by the disadvantage that the mechanical scanning of the specimen cannot be as fast as the fastest rate provided by scanning means of an electron beam, but they still allow a large number of applications not previously accessible by any other technology. The advantages of the use of small PLAs have been disclosed by prior art D1 and D2, which are now expanded by further reduction of the PLA size together with a stationary beam
At Page 12, Lines 19-24: 
“Whereas the use of PLAs in environmental cells in TEM constitutes prior art, the consequence and great advantages obtained by use of extremely small size apertures have not been realized in the hitherto practice of electron microscopy and related charged particle beam technologies: The quantitative reduction in the size of the apertures brings about a significant qualitative difference, which constitutes one of the inventive steps of the invention.” (emphasis added).
There is discussion in the specification of uses in atmospheric conditions ranging from Earth to Mars, in specimens of varied sizes, and generic phrases such as “good” or “optimum” with respect to sizing and distancing the PLA(s) from the sample, and multiple examples are given for varied applications, sample sizes, and conditions. For example, when the specification teaches that the PLA size should be limited to be “an extremely small size required only to allow a given stationary beam through” (Page 9, Line 28 [see Lines 26-28 in context]) although a single example is given, does that mean the PLA tip should only be 10% larger than any other beam in another example? Should it be a different percentage based on the distance of angle from a sample or sample size? (See, for example, specification Page 12, Line14-Page 13, Line 11.) Consequently, there is no value range for PLA sizes or sample distances, or applicable ratio there between, which can be applied to any sample or application for which the Applicant’s invention may be applied, and no manner to evaluate the prior art to determine if it meets the limitations of the Applicant’s claimed invention.
There is also no real range of values for the vacuum or gas flow inside of the column that are required to achieve the invention, wherein the reasonable definition of a vacuum can be anywhere from the 0.1atm pressure region inside of an incandescent relative pressure must be limited to within the column, such that the prior art cannot be evaluated to decide if it meets the limitations of the Applicant’s claimed invention. 
In short, the Applicant’s specification does not clearly define what limits of values, value ratios, or limited value relationships must exist between the elements deemed essential for the invention, and which are disclosed as distinguishing Applicant’s invention over prior art, including the art submitted by Applicant and discussed in the Specification, nor would the invention as claimed allow the ordinary artisan to practice Applicant’s invention without undue additional experimentation to find the key dimensions and relationships that Applicant teaches are key to the invention and which provide the unexpected, advantageous, and novel results disclosed.

Claims 11-22 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific sizes of PLAs and ranges of vacuum for charged particle beam microscopes containing the structure as recited in the claimed invention, does not reasonably provide enablement any such structured charged particle beam microscope with unlimited ranges of PLA apertures and vacuum pressures.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims, as discussed above for essential subject matter.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 11, the following terms do not have sufficient antecedent basis in the claim: “the vacuum” in Line 5, “the gaseous environment” in Lines 5-6, and “the end” (of the column) in Line 7. The examiner suggests replacing “the” with --a-- or  --an--, as grammatically appropriate in each instance. Further, in Line 7, the phrase “of the said column” has redundant antecedence, and the examiner suggests replacing “of the said” with only one of either of --the-- or --said-- for the sake of antecedent clarity.
Further with respect to Claim 11, at Lines 7-8, the claim recites an envelope “optionally surrounding and abutting…” [the] end of [the said] column “…to form a 
Further with respect to Claim 11, at Line 8, the claim recites a specimen chamber wall “comprising flexible and/or shiftable walls”, wherein a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation of chamber walls that possess only flexibility or shiftablility (the “or” of “and/or”), and the claim also recites chamber walls that possess both characteristics, (the “and” of “and/or”) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The examiner notes that the specification recites multiple embodiments, some possessing one quality or the other, or both, each having other differences in construction, making it unclear which embodiment(s) Applicant is intending to claim in combination with the remaining elements of the claim.
Further in claim 11, Line 9 recites a multi-directional motion stage “placed at ambient (external) conditions” rendering the claim indefinite insofar as it is unclear if the term “external” is intended to be a synonym or alternative to the term “ambient”, and because, in either case, it is unclear what the “ambient (external)” conditions are 
With respect to Claim 12, Lines 1-2 contain the same deficiency as discussed for Claim 1, Line 8 above, with respect to the phrase “flexible and/or shiftable walls”.
Further with respect to Claim 12, Lines 2-4 recite, “the specimen stub is removably coupled to the multi-directional motion stage via a sealingly locking port plate configured to be removable with respect to the specimen chamber wall”, rendering the claim indefinite insofar as it is unclear if the phrase “configured to be removable with respect to the specimen chamber wall” is referring to the sample stub, the port plate, or both. The examiner suggests inserting a comma after the term “port plate” and inserting either --said port plate being-- or --said port plate with the specimen stub being-- before the phrase “configured to be removable with respect to the specimen chamber wall”, or other appropriate clarification.
With respect to Claim 14, Lines 3-4 recite that the pressure aperture is “marginally larger than the charged particle beam passing through”, wherein the term “marginally” is a relative term which renders the claim indefinite. The term “marginally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (See also the discussion of lack of requisite, 
With respect to Claim 15, the claim recites that the delivery speed of the gaseous annular jet is either “at sufficient subsonic speed to remove overlaying loose particles from a specimen surface and to prevent contamination in the open-ended optics column” wherein “sufficient” is a relative term which, when combined with the phrase “to remove”, a term not clearly defined as either removing a few particles to prevent some contamination, or removing all particles (or a specific minimum percentage) to prevent all contamination (or a specific percentage of reduction), is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (See also the discussion of lack of requisite, patentably distinguishing, limits for gas delivery and pressures, in the 35 USC 112, first paragraph rejections above.) Further, the examiner notes for Applicant’s convenience that the remaining limitation, “or at supersonic speed to provide pumping action on the gas from the open-ended optics column towards the specimen chamber” is admitted prior art in Applicant’s specification at Page 6, Lines 5-7.
With resect to Claim 17, the claim recites that the specimen chamber evacuation, by gas leak through the PLA, performed “in order to obtain a desired pressure environment in the specimen chamber”, rendering the claim indefinite insofar as it is unclear how a gas flow in the open-ended optics column meets, and does not remove, the limitation of a vacuum in the parent claim. (See also the discussion of lack of 
With respect to Claim 18, the claim recites that the leaking gas may be replenished by “(iii) recirculating the gas from the open-ended optics column”, rendering the claim indefinite insofar as it is unclear how a gas flow in the open-ended optics column meets, and does not remove, the limitation of a vacuum in the parent claim. (See also the discussion of lack of requisite, patentably distinguishing, limits for pressures and vacuum, in the 35 USC 112, first paragraph rejections above.)
With respect to Claim 19, the following terms do not have sufficient antecedent basis in the claim: “the adverse effects” of “the supersonic air jets and depletion zones” (Line 5), which form in the direction of “the environmental gas flow” through “the apertures” [plural apertures] (Line 6). The examiner suggests replacing “the” with --a-- or --an-- as grammatically appropriate in each instance.
With respect to Claim 20, the following terms do not have sufficient antecedent basis in the claim: “the adverse effects” of “the supersonic air jets and depletion zones” (Lines 4-5), which form in the direction of “the environmental gas flow” through “the apertures” [plural apertures] (Lines 5-6). The examiner suggests replacing “the” with --a-- or --an-- as grammatically appropriate in each instance.
With respect to Claim 21, the claim recites that “the specimen is mechanically controlled with an atomic force microscope scanner”, which the examiner assumes is meant to refer to control of the movement of the specimen (see Claim objection above), rendering the claim indefinite insofar as it is unclear how using a prior art device such as an atomic force microscope scanner meets, and does not remove, the limitations of 
With respect to Claim 22, Lines 2-3 recite that the pressure limiting aperture “has a diameter slightly greater than the diameter of the stationary charged particle beam”, rendering the claim indefinite insofar as the phrase “slightly larger” is a relative term which renders the claim indefinite. The phrase “slightly larger” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (See also the discussion of lack of requisite, patentably distinguishing, limits for aperture sizes, or ratio of aperture size to beam size or other system elements, disclosed by the Applicant as essential to the invention and its unexpected results, in the 35 USC 112, first paragraph rejections above.)
Further with respect to Claim 22, Line 6 recites “the signals” from beam-specimen interactions, wherein there is insufficient antecedent basis for this limitation in the claims. The examiner suggests changing “the signals” to --signals--.
Claims 13, 16, and 23 are rejected under 35 USC 112, second paragraph, by virtue of their dependency.
Conclusion
The examiner notes that the limits and bounds of the claims are not clear enough in the disclosure as a whole to perform a useful prior art search at this time, as discussed with respect to the specification and 35 USC 112 first and second paragraph rejections above, and the relevance of any prior art reference would be determined by the limits described as lacking therein, wherein missing and/or unclear limitations may not be able to be added to the disclosure without creating a new matter situation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        03/09/2022